In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated June 28, 1996, which granted the motion of the defendants 78-06 Owner’s Corporation and Maurice Katz for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
“To recover damages from an owner of real property for injuries caused by the acts of criminals on the premises, a plaintiff must produce evidence indicating that the owner knew or should have known of the probability of conduct on the part of third persons which was likely to endanger the safety of those lawfully on the premises” (Francis v Ocean Vil. Apts., 222 AD2d 551, citing Jacqueline S. v City of New York, 81 NY2d 288, 294-295; see also, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519-520). In opposition to the respondents’ motion, which demonstrated their prima facie entitlement to summary judgment, the plaintiffs submitted four unsworn statements of other residents of the building in which the injured plaintiff was attacked and a hearsay affirmation of counsel. Therefore, the plaintiffs failed to produce the type of evidence necessary to avoid summary judgment (see, Francis v Ocean Vil. Apts., supra; Harris v New York City Hous. Auth., 194 AD2d 714; Hendricks v Kempler, 156 AD2d 425; Iannelli v Powers, 114 AD2d 157). Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.